Proceeding pursuant to CPLR article 78 in the nature of mandamus, to compel the respondent to decide certain motions filed by the petitioner in the Supreme Court, Queens County, in a criminal action entitled People v Pabon, Indictment No. 1926/76.
Upon the petition and papers filed in support of the proceeding, and the papers filed in opposition thereto, it is
Adjudged that the petition is denied and the proceeding is dismissed, without costs or disbursements.
The extraordinary remedy of mandamus will lie only to compel the performance of a ministerial act and only when there exists a clear legal right to the relief sought (see, Matter of Legal Aid Socy. v Scheinman, 53 NY2d 12, 16). The petitioner has failed to demonstrate a clear legal right to the relief sought. Sullivan, J. P., Santucci, Joy and Altman, JJ., concur.